Judgment affirmed, with costs. In taking plaintiff to his home, the driver of respondent’s automobile was not acting in the discharge of the city’s business. The act was beyond the authority of the municipal corporation. Section 282-e of the Highway Law  does not impose any liability upon the city under the proof here. (Downing v. City of New York, 219 App. Div. 444.) Kelly, P. J., Kapper, Lazansky and Hagarty, JJ., concur; Young, J., dissents, being of opinion that the Legislature, in passing section 282-e of the Highway Law, intended that this provision should have general application to municipal corporations as well as to individuals.